 327 NLRB No. 31NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.MPR Fleet Services, Inc. and International Associa-tion of Machinists and Aerospace Workers, Dis-trict Lodge 94/Local Lodge 1186, AFLŒCIO.Case 21ŒCAŒ32582October 29, 1998DECISION AND ORDERBY MEMBERS LIEBMAN, HURTGEN, AND BRAMEUpon a charge filed by the Union on February 25,1998, the Acting General Counsel of the National LaborRelations Board issued a complaint on September 1,1998, against MPR Fleet Services, Inc., the Respondent,
alleging that it has violated Section 8(a)(1) and (3) of the
National Labor Relations Act.  Although properly served
copies of the charge and complaint, the Respondent
failed to file an answer.On September 28, 1998, the Acting General Counselfiled a Motion for Summary Judgment with the Board.On September 30, 1998, the Board issued an order trans-ferring the proceeding to the Board and a Notice to ShowCause why the motion should not be granted.  The Re-spondent filed no response.  The allegations in the mo-tion are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter mailed and faxed September 16, 1998, notified the
Respondent that unless an answer were received by Sep-tember 23, 1998, a Motion for Summary Judgmentwould be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the Acting GeneralCounsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a Californiacorporation, with its principal offices located at 532Monterey Pass Road, Monterey Park, California, and
facilities located at 1055 North Alameda Street, Los An-geles, California; 11236 Playa Court, Culver City, Cali-fornia; 140 North Grand Avenue, Los Angeles, Califor-nia; 13851 Fiji Way, Marina Del Rey, California; 45000East 60th Street West, Lancaster, California; 1703
Mountain Avenue, Monrovia, California; 29380 The Old
Road, Castaic, California; and 1104 North Eastern Ave-nue, Los Angeles, California (the Eastern Avenue facil-ity), has been engaged in the automotive repair andmaintenance of Los Angeles County vehicles.  During
the 12-month period ending October 30, 1997, a repre-sentative period, the Respondent, in the course and con-duct of its business operations described above, providedservices valued in excess of $50,000 to customers lo-cated within the State of California, each of which cus-tomers, during the same period of time, purchased andreceived at its California locations goods valued in ex-cess of $50,000 directly from points outside the State ofCalifornia.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the International Association of
Machinists and Aerospace Workers, District Lodge
94/Local Lodge 1186, AFLŒCIO is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESOn about September 18, 1997, the Respondent, actingthrough President Ramon Maldonado, at the EasternAvenue facility, interrogated its employees about their
union membership, activities, and sympathies, andthreatened its employees that the Respondent would de-clare bankruptcy if they selected the Union as their bar-gaining representative.On about September 19, 1997, the Respondent, actingthrough Vice President Fred Balderama, at the EasternAvenue facility, interrogated employees about their un-ion membership, activities, and sympathies.On about September 26, 1997, the Respondent laid offits employee Ricardo Garcia.  The Respondent engagedin the conduct described above because Garcia joined or
assisted the Union and engaged in concerted activities,
and to discourage employees from engaging in these ac-tivities.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been discriminating in regard to the hire or ten-ure or terms or conditions of employment of its employ-ees, thereby discouraging membership in a labor organi-zation, and has been interfering with, restraining, andcoercing employees in the exercise of the rights guaran-teed in Section 7 of the Act, and has thereby engaged inunfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and (3) and Section 2(6) and(7) of the Act. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having
found that the Respondent has violated Section 8(a)(3)
and (1) by laying off Ricardo Garcia, we shall order the
Respondent to offer the discriminatee full reinstatement
to his former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to hisseniority or any other rights or privileges previously en-joyed, and to make him whole for any loss of earningsand other benefits suffered as a result of the discrimina-tion against him.  Backpay shall be computed in accor-dance with F. W. Woolworth Co., 90 NLRB 289 (1950),with interest as prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).  The Respondent shallalso be required to expunge from its files any and allreferences to the unlawful layoff, and to notify the dis-criminatee in writing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, MPR Fleet Services, Inc., Los Angeles,California, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Interrogating employees regarding their union orother protected concerted activities.(b) Threatening employees that the Respondent willdeclare bankruptcy if employees choose to be repre-sented by a union.(c) Laying off or otherwise discriminating against itsemployees because they engage in union or other pro-tected concerted activities.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerRicardo Garcia full reinstatement to his former job or, ifthat job no longer exists, to a substantially equivalent
position, without prejudice to his seniority or any other
rights or privileges previously enjoyed.(b) Make Ricardo Garcia whole for any loss of earn-ings and other benefits suffered as a result of the dis-crimination against him, with interest, in the manner setforth in the remedy section of this decision.(c) Within 14 days from the date of this Order, removefrom its files any reference to the unlawful layoff of Ri-cardo Garcia, and within 3 days thereafter notify him inwriting that this has been done and that the layoff will
not be used against him in any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e) Within 14 days after service by the Region, post atits Eastern Avenue facility copies of the attached noticemarked ﬁAppendix.ﬂ1  Copies of the notice, on formsprovided by the Regional Director for Region 21, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent and maintainedfor 60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced orcovered by any other material.  In the event that, during
the pendency of these proceedings, the Respondent has
gone out of business or closed the facility involved inthese proceedings, the Respondent shall duplicate andmail, at its own expense, a copy of the notice to all cur-rent employees and former employees employed by theRespondent at any time since September 18, 1998.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  October 29, 1998Wilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member
J. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAN AGENCY OF THE UNITED STATES GOVERNMENTThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT interrogate employees regarding theirunion or other protected concerted activities.                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ MPR FLEET SERVICES3WE WILL NOT threaten employees that we will declarebankruptcy if employees choose to be represented by aunion.WE WILL NOT layoff or otherwise discriminate againstour employees because they engage in union or otherprotected concerted activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, within 14 days from the date of this Order,offer Ricardo Garcia full reinstatement to his former jobor, if that job no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or anyother rights or privileges previously enjoyed.WE WILL make Ricardo Garcia whole for any loss ofearnings and other benefits suffered as a result of thediscrimination against him, with interest.WE WILL, within 14 days from the date of this Order,remove from our files any reference to the unlawful lay-off of Ricardo Garcia, and within 3 days thereafter notifyhim in writing that this has been done and that the layoff
will not be used against him in any way.MPR FLEET SERVICES, INC.